Citation Nr: 0626775	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nervousness, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for eye pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for coughing, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for confusion, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for sleep disorder, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for muscle fatigue, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for arthralgia, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1998 to July 
1992, with subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2006.  The veteran submitted additional evidence at the 
hearing and waived RO review of this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is applying for entitlement to service connection 
for numerous disabilities.  Unfortunately, the record 
demonstrates that the veteran's active duty service medical 
records are unavailable.  Nevertheless, the Board notes that 
the veteran served in the Persian Gulf in 1990, 1991 and 1992 
and has advanced the argument that his current alleged 
disabilities are undiagnosed illnesses incurred during his 
service in the Persian Gulf.  Current private and VA 
treatment records reflect that the veteran has sought 
treatment for numerous ailments such as headaches, fatigue, 
joint pain, confusion, depression, etc.  In light of the 
veteran's documented current complaints and his service in 
the Persian Gulf, the Board finds that a VA examination is 
necessary to determine if the veteran has any current chronic 
disabilities due to undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo VA examination(s) with regard 
to his claims for service connection.  
The claims folders, to include a complete 
copy of this Remand, must be made 
available to, and be reviewed by, each 
physician designated to examine the 
veteran.

a. The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include chronic fatigue, 
headaches, memory loss, nervousness, eye 
pain, coughing, irritable bowel syndrome, 
confusion, night sweats, sleep disorder, 
muscle fatigue, and arthralgia.  The 
examiner should conduct a comprehensive 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.  All 
objective indications of the claimed 
disabilities should be identified.

b. The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition.  If all 
symptoms are associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes are 
not needed.  For each diagnosed 
condition, the examiner should render an 
opinion as to whether it is as least as 
likely as not that such disability is 
etiologically related to the veteran's 
active military service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

c. If there are any symptoms that are not 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

d. In such instances, the examiner should 
provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report. 

2.  The RO should then readjudicate the 
issues on appeal.  

3.  If the benefits sought on appeal 
remain denied, furnish the veteran and 
his representative an appropriate 
Supplemental SOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, the case should be 
returned to the Board, if otherwise in 
order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



